UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 FORM 8-A/A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12 (b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 EGA EMERGING GLOBAL SHARES TRUST (Exact name of registrant as specified in its Trust Instrument) Delaware See Below (State of incorporation or organization) (I.R.S. Employer Identification No.) 171 East Ridgewood Avenue, Ridgewood, NJ (Address of principal executive offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Shares of beneficial interest, no par value NYSE Arca, Inc. Securities to be registered pursuant to Section 12 (g) of the Act: None (Title of class) Item 1. Descriptions of Registrant’s Securities to be Registered. This Form 8-A/A is being filed for the purpose of changing the name of a certain investment portfolio of the registrant as set forth below, which registered its shares of beneficial interest under a former name pursuant to Section 12(b) of the Exchange Act pursuant to a previously filed Form 8-A. A description of the shares of beneficial interest, no par value, of EGA Emerging Global Shares Trust (the “Trust”) to be registered hereunder is set forth in the Trust’s Registration Statement on Form N-1A (Commission File Nos. 333-155709; 811-22255), which description is incorporated herein by reference. The series of the Trust that is registering securities, and its I.R.S. Employer Identification Number, is as follows: Emerging Global Shares INDXX India Small Cap Index Fund:27-2357317 (formerly, Emerging Global Shares INDXX India Mid Cap Index Fund) Item 2. Exhibits 1.The Trust’s Amended and Restated Agreement and Declaration of Trust is incorporated herein by reference to Exhibit (a)(1) to Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A (Commission File Nos. 333-155709; 811-22255), as filed with the Securities and Exchange Commission via EDGAR on May 7, 2009. 2.The Trust’s By-laws are incorporated herein by reference to Exhibit (b) to the Trust’s Initial Registration Statement on Form N-1A (Commission File Nos. 333-155709; 811-22255), as filed with the Securities and Exchange Commission via EDGAR on November 26, 2008. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized, as of this22nd day of June, 2010. EGA EMERGING GLOBAL SHARES TRUST By:/s/James J. Valenti Name:James J. Valenti Title:Secretary
